Exhibit 10.1




CREDIT AGREEMENT
This Credit Agreement (this “Agreement”), dated November 15, 2016 is between
DAKTRONICS, INC., a South Dakota corporation (the “Borrower”) and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (together with its
successors and assigns, the “Lender”).
ARTICLE I

DEFINITIONS
1.1.    Definitions. As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going-concern business or all or
substantially all of the assets of any firm, corporation, limited liability
company or partnership, or division thereof, whether through purchase of assets,
merger or otherwise or (b) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.
“Adjusted Fixed Charge Coverage Ratio” means, with respect to any fiscal period
of determination with respect to the Borrower, the ratio of:
(a)    EBITDA minus the sum of (i) any dividends or other distributions (with
the exception of any U.S. Bank approved special cash dividend), (ii) a reserve
for maintenance Capital Expenditures in the amount of $6,000,000, and (iii)
income taxes paid in cash, but excluding cash used to repurchase any stock of
the Borrower to
(b)    all required principal and interest payments with respect to Indebtedness
(including but not limited to all payments with respect to Capitalized Lease
Obligations of the Borrower),
in each case determined for said period in accordance with GAAP.    
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting Equity Interests of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of Equity
Interests, by contract or otherwise.


1
{02418409.4}

--------------------------------------------------------------------------------





“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means the amount specified in the column in the table below
that corresponds to the IBD/EBITDA ratio at the time in question:
IBD/EBITDA Ratio
Applicable Margin


Tier
Less than 0.50 to 1.00
LIBOR + 145 basis points
1
Greater than or equal to 0.50 to 1.00 but less than 1.25 to 1.00
LIBOR + 170 basis points
2
Greater than or equal to 1.25 to 1.00
LIBOR + 195 basis points
3

The Applicable Margin shall be determined in accordance with the foregoing table
based on the applicable tier as reflected in the then most recent annual or
quarterly financial statements of the Borrower and its Subsidiaries delivered
pursuant to Section 6.1(a) or (b). Adjustments, if any, to the Applicable Margin
shall be effective from and after the first day of the first fiscal month
immediately following the date on which the delivery of such financials is
required until the first day of the first fiscal month immediately following the
next such date on which delivery of such financials of the Borrower and its
Subsidiaries is so required. If the Borrower fails to deliver the financials to
the Lender at the time required pursuant to Section 6.1, then beginning on the
day after such financials are due the Applicable Margin shall be the highest
Applicable Margin set forth in the foregoing table until five (5) days after
such financials are so delivered, at which time the Applicable Margin shall be
determined based on such financials according to the tables above.


Notwithstanding the foregoing, Tier 1 shall be deemed to be applicable until the
Lender’s receipt of the applicable financials for the Borrower’s first full
fiscal quarter ending after the Effective Date, and adjustments to the tier then
in effect shall thereafter be effected in accordance with the preceding
paragraph.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Authorized Officer” means either of the Chief Executive Officer and the Chief
Financial Officer of the Borrower, acting singly.
“Available Revolving Commitment” means, at any time, the Revolving Commitment
Amount then in effect minus the Revolving Exposure at such time.
“Borrowing Date” means a date on which a Loan is made or a Facility LC is issued
hereunder.
“Borrowing Notice” is defined in Section 2.5.


2
{02418409.4}

--------------------------------------------------------------------------------



“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.
“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Lender, including without limitation: (a)
credit cards, (b) credit card processing services, (c) debit cards, (d) purchase
cards, (e) stored value cards, (f) automated clearing house or wire transfer
services, or (g) treasury management, including controlled disbursement,
consolidated account, lockbox, overdraft, return items, sweep and interstate
depository network services.
“Change in Law” means the adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, in each case of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented, or
compliance by the Lender with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Constituent Documents” means, with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, bylaws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning the disposition of Equity
Interests of such Person or voting rights among such Person’s owners.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or


3
{02418409.4}

--------------------------------------------------------------------------------



agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Credit Extension” means the making of a Loan, or the issuance or amendment of a
Facility LC hereunder.
“Daily Reset LIBOR Rate” means the greater of (a) zero percent (0.0%) and (b)
the one-month LIBOR rate quoted by the Lender from Reuters Screen LIBOR01 Page
or any successor thereto, which shall be that one-month LIBOR rate in effect and
reset each New York Banking Day, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation, such rate
rounded up to the nearest one-sixteenth percent.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Deposits” is defined in Section 10.1.
“Dollar” and “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to any fiscal period of determination, the net
income of the Borrower before deductions for income taxes, interest expense,
depreciation and amortization, all as determined in accordance with GAAP.


“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.
“Equity Interests” means all shares, interests or other equivalents, however
designated, of or in a corporation, limited liability company, or partnership,
whether or not voting, including but not limited to common stock, member
interests, partnership interests, warrants, preferred stock, convertible
debentures, and all agreements, instruments and documents convertible, in whole
or in part, into any one or more or all of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to


4
{02418409.4}

--------------------------------------------------------------------------------



terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal of the Borrower or any of
its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
withdrawal liability under Section 4201 of ERISA or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Event of Default” is defined in Article VII.
“Excluded Taxes” means, in case of the Lender, Taxes imposed on its overall net
income, franchise Taxes, and branch profits Taxes imposed on the Lender, by the
jurisdiction under the laws of which it is incorporated or is organized or in
which its principal executive office is located.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Facility LC” is defined in Section 2.12(a).
“Facility LC Application” is defined in Section 2.12(b).
“Facility LC Fee” is defined in Section 2.12(c).
“Facility LC Obligations” means, at any time, the sum, without duplication, of
(a) the aggregate undrawn stated amount under all Facility LCs outstanding at
such time plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“Facility LC Payment Date” is defined in Section 2.12(d).
“Facility Termination Date” means November 15, 2019, or any earlier date on
which the Revolving Commitment Amount is reduced to zero or the Revolving
Commitment is otherwise terminated pursuant to the terms hereof.
“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (b) any Hedge Management Transaction.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).


5
{02418409.4}

--------------------------------------------------------------------------------



“Hedge Management Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Hedge
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Hedge Management Transactions.
“Hedge Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered into by the Borrower or
any Subsidiary which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.
“IBD” means all interest bearing obligations, including those represented by
bonds, debentures, or other debt securities and open-ended bank guaranties, but
excluding any long-term contractual obligations related to marketing
transactions whose source of payment is underlying advertising agreements.
“Indebtedness” means all interest-bearing obligations, including those
represented by bonds, debentures, or other debt securities, except principal
reductions on the Revolving Loan.


“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Borrower under any Loan Document,
other than Excluded Taxes and Other Taxes.
“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; (b) stocks, bonds, mutual funds, Equity
Interests, notes, debentures or other securities (including warrants or options
to purchase securities) owned by such Person; (c) any deposit accounts and
certificate of deposit owned by such Person; and (d) structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
“Letter of Credit” means a letter of credit or similar instrument which is
issued upon the application of a Person or upon which a Person is an account
party or for which a Person is in any way liable.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means a Revolving Loan.


6
{02418409.4}

--------------------------------------------------------------------------------



“Loan Documents” means this Agreement, the Facility LC Applications, the Notes,
and any other document or agreement, now or in the future, executed by the
Borrower for the benefit of the Lender in connection with this Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), results of operations, or prospects of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of the Borrower to
perform its obligations under the Loan Documents to which it is a party, or (c)
the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Lender under the Loan Documents.
“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an outstanding principal amount of $1,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Modify” and “Modification” are defined in Section 2.12(a).


7
{02418409.4}

--------------------------------------------------------------------------------





“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Hedge Management Transaction as of the date of determination (assuming the Hedge
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Hedge Management Transaction as of the date of determination (assuming such
Hedge Management Transaction were to be terminated as of that date).
“New York Banking Day” means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.
“Note” is defined in Section 2.9(a).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Facility LC Obligations, all obligations in connection with Cash
Management Services, all Hedge Management Obligations provided to the Borrower
or any Subsidiary by the Lender, all accrued and unpaid fees, and all expenses,
reimbursements, indemnities and other obligations of the Borrower or any
Subsidiary to the Lender or any indemnified party arising under the Loan
Documents (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
“Participant” is defined in Section 11.1(b).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.
“Payment Date” means the first day of each month, provided, that if such day is
not a Business Day, the Payment Date shall be the next succeeding Business Day.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result after giving effect to such Acquisition, and the
representation and warranty contained in Section 5.10 shall be true both before
and after giving effect to such Acquisition, (b) such Acquisition is consummated
on a non-hostile basis pursuant to a negotiated


8
{02418409.4}

--------------------------------------------------------------------------------



acquisition agreement that has been (if required by the governing documents of
the seller or entity to be acquired) approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened by any shareholder or director of the
seller or entity to be acquired, (c) the business to be acquired in such
Acquisition is in the same line of business as the Borrower’s or a line of
business incidental thereto, (d) as of the date of the consummation of such
Acquisition, all material approvals required in connection therewith shall have
been obtained, and (e) the total consideration paid in connection with all such
Permitted Acquisitions does not exceed $10,000,000 in any fiscal year
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.12 to reimburse the Lender for
amounts paid by the Lender in respect of any one or more drawings under Facility
LCs.
“Revolving Commitment” means the obligation, if any, of the Lender to make the
Revolving Loan to, and issue Facility LCs upon the application of, the Borrower
in an aggregate principal amount outstanding at any time not to exceed the
Revolving Commitment Amount upon the terms and subject to the conditions and
limitations of this Agreement.
“Revolving Commitment Amount” means $35,000,000, as such amount may be modified
(a) pursuant to Section 2.4, or (b) otherwise from time to time pursuant to the
terms hereof.
“Revolving Commitment Fee” is defined in Section 2.3.
“Revolving Exposure” means, at any time, the sum of (a) the aggregate principal
amount of the Revolving Loans outstanding at such time, plus (b) the aggregate
principal amount of the Facility LC Obligations at such time.
“Revolving Loan” means a loan made pursuant to the Revolving Commitment to lend
set forth in Section 2.1.
“Revolving Note” means the promissory note of the Borrower in the form of
Exhibit A.
“Risk-Based Capital Guidelines” means (a) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (b) the corresponding capital regulations


9
{02418409.4}

--------------------------------------------------------------------------------



promulgated by regulatory authorities outside the United States, including
transition rules, and, in each case, any amendments to such regulations.
“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.


“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries taken as a whole or Property which
is responsible for more than 10% of the consolidated net income of the Borrower
and its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).
“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Counterparty” means, with respect to any swap with the Lender, any Person
or entity that is or becomes a party to such swap.


10
{02418409.4}

--------------------------------------------------------------------------------



“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.
“Transferee” is defined in Section 11.1.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
1.2.     Computation of Time Periods. In this Agreement, in the computation of a
period of time from a specified date to a later specified date, unless otherwise
stated the word “from” means “from and including” and the word “to” or “until”
each means “to but excluding.”
1.3.     Other Definitional Terms. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
References to Sections, Exhibits, schedules and like references are to this
Agreement unless otherwise expressly provided. The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.” The term “shall” has the same meaning as the term “will.” Unless
the context in which used herein otherwise clearly requires, “or” has the
inclusive meaning represented by the phrase “and/or.” All incorporation by
reference of covenants, terms, definitions or other provisions from other
agreements are incorporated into this Agreement as if such provisions were fully
set forth herein, and such incorporation shall include all necessary definitions
and related provisions from such other agreements but including only amendments
thereto agreed to by the Lender, and shall survive any termination of such other
agreements until the Obligations are irrevocably paid in full (other than
inchoate indemnity obligations), all Facility LCs have expired without renewal
or been returned to the Lender, and the commitments of the Lender to advance
funds to the Borrower are terminated.
ARTICLE II    

THE CREDITS
2.1.     Commitments. From and including the Effective Date and prior to the
Facility Termination Date, the Lender agrees, on the terms and conditions set
forth in this Agreement, to make Revolving Loans to the Borrower in Dollars and
issue Facility LCs upon the request of the Borrower, provided that, after giving
effect to the making of each such Revolving Loan and the issuance of each such
Facility LC, the Revolving Exposure shall not exceed the Revolving Commitment
Amount. Subject to the terms of this Agreement, the Borrower may borrow, repay
and re-borrow the Revolving Loans at any time prior to the Facility Termination
Date. Unless previously terminated, the Revolving Commitment shall terminate on
the Facility Termination Date. The Lender will issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.12.
2.2.     Required Payments; Termination. If at any time the Revolving Exposure
exceeds the Revolving Commitment Amount, the Borrower shall immediately make a
payment on the Revolving Loans in an amount sufficient to eliminate such excess.
The Revolving Exposure and


11
{02418409.4}

--------------------------------------------------------------------------------



all other unpaid Obligations under this Agreement and the other Loan Documents
shall be paid in full by the Borrower on the Facility Termination Date.
2.3.     Fees. The Borrower agrees to pay to the Lender a commitment fee (the
“Revolving Commitment Fee”) at a per annum rate equal to 0.125% on the average
daily Available Revolving Commitment from the date of this Agreement to and
including the Facility Termination Date, payable in arrears on the last day of
each quarter hereafter and on the Facility Termination Date.
2.4.    Termination and Reductions in Revolving Commitment; Optional Principal
Payments.
(a)    The Borrower may permanently reduce the Revolving Commitment Amount in
whole, or in part in integral multiples of $100,000, upon at least five (5)
Business Days’ prior written notice to the Lender by 11:00 a.m. (Central
Standard Time), which notice shall specify the amount of any such reduction,
provided, however, that the Revolving Commitment Amount may not be reduced below
the Revolving Exposure. The Borrower may, at any time when there are no Facility
L/Cs outstanding, upon not less than 10 Business Days’ prior written notice to
the Lender, terminate the Revolving Commitment in its entirety. Upon termination
of the Revolving Commitment pursuant to this Section 2.4, the Borrower shall pay
to the Lender the full amount of all outstanding Revolving Loans, all accrued
and unpaid interest thereon, and all unpaid Revolving Commitment Fees accrued to
the date of such termination. All accrued Revolving Commitment Fees shall be
payable on the effective date of any termination of the obligations of the
Lender to make Credit Extensions hereunder.
(b)    The Borrower may prepay the Revolving Loans, in whole or in part, at any
time, without premium or penalty. Notwithstanding anything to the contrary, if
the Revolving Loans are tied to a cash management sweep product agreed to by the
Borrower and the Lender, then Revolving Loans will also be prepaid by
applications made to the Revolving Loans in accordance with the terms of such
cash management sweep product.
2.5.    Borrowing Requests. The Borrower shall give the Lender notice (a
“Borrowing Notice”) not later than 11:00 a.m. (Central Standard Time) on the
Borrowing Date of each Revolving Loan specifying:
(i)
the Borrowing Date, which shall be a Business Day, of such Revolving Loan, and

(ii)
the amount of such Revolving Loan.



12
{02418409.4}

--------------------------------------------------------------------------------





2.6.    Interest Rates. Interest on each Advance hereunder shall accrue at an
annual rate equal to the Applicable Margin plus the Daily Reset LIBOR Rate. The
Lender’s internal records of applicable interest rates shall be determinative in
the absence of manifest error.
2.7.    Rates Applicable After Event of Default. During the continuance of an
Event of Default, the Loans shall, at the option of the Lender (or, in the case
of an Event of Default under Section 7.2, 7.6 or 7.7, automatically upon the
occurrence of an Event of Default), bear interest at the rate otherwise
applicable thereto plus 5.0% per annum and the Facility LC Fee shall, at the
option of the Lender (or, in the case of an Event of Default under Section 7.2,
7.6 or 7.7, automatically upon the occurrence of an Event of Default) be
increased by 5.0% per annum.
2.8.    Method of Payment. All payments of the Obligations under this Agreement
and the other Loan Documents shall be made, without setoff, deduction, or
counterclaim, in immediately available funds to the Lender at the Lender’s
address specified in Article XII by 12:00 noon (Central Standard Time) on the
date when due. The Lender is authorized to charge the account of the Borrower
maintained with the Lender for each payment of principal, interest,
Reimbursement Obligations and fees as it becomes due hereunder.
2.9.    Evidence of Indebtedness.
(a)     The Revolving Loans shall be evidenced by a single Revolving Note
payable to the order of the Lender in a principal amount equal to the Revolving
Commitment Amount originally in effect (the “Note”).
(b)     The Lender shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to the Lender
hereunder, (iii) the original stated amount of each Facility LC and the amount
of Facility LC Obligations outstanding at any time, and (iv) the amount of any
sum received by the Lender hereunder from the Borrower. The entries maintained
in the accounts shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, the failure of the Lender
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Obligations in accordance with their
terms.
2.10.     Telephonic Notices. The Borrower authorizes the Lender to extend Loans
and to transfer funds based on telephonic notices made by any Person or Persons
the Lender in good faith believes to be acting on behalf of the Borrower, it
being understood that the foregoing authorization is specifically intended to
allow Borrowing Notices to be given telephonically. The Borrower agrees to
deliver promptly to the Lender a written confirmation (which may include e-mail)
of each telephonic notice authenticated by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the
Lender, the records of the Lender shall govern absent manifest error.


13
{02418409.4}

--------------------------------------------------------------------------------



2.11.     Interest Payment Dates; Interest and Fee Basis. Interest is payable
beginning December 1, 2016, and on the same date of each consecutive month
thereafter (except that if a given month does not have such a date, the last day
of such month), and on the date of any prepayment on the amount prepaid, plus a
final interest payment with the final payment of principal. Interest accrued
pursuant to Section 2.7 shall be payable on demand. Interest on all Loans and
fees shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest shall be payable for the day a Loan is made but not for the day of any
payment on the amount paid if payment is received prior to 12:00 noon (Central
Standard Time) at the place of payment. If any payment of principal of or
interest on a Loan shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day. If, as a result of
any restatement of or other adjustment to the financial statements of the
Borrower or for any other reason, the Borrower or the Lender determines that (i)
the IBD/EBITDA Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the IBD/EBITDA Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Lender promptly upon
demand (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
2.12.    Facility LCs.
(a)     Issuance. The Lender agrees, on the terms and conditions set forth in
this Agreement, to issue standby and commercial Letters of Credit denominated in
Dollars (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the Effective Date and
prior to the Facility Termination Date upon the request of the Borrower;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate amount of the outstanding Facility LC Obligations shall not exceed
$15,000,000, and (ii) the aggregate amount of the Revolving Exposure shall not
exceed the Revolving Commitment Amount. No Facility LC shall have an expiry date
later than the date which is 18 months subsequent to the Facility Termination
Date.
(b)    Notice. Subject to Section 2.12(a), the Borrower shall give the Lender
notice prior to 10:00 a.m. (Central Standard Time) at least five (5) Business
Days prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Facility LC, and describing the proposed terms of such
Facility LC and the nature of the transactions proposed to be supported thereby.
The issuance or Modification by the Lender of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV, be subject to the
conditions precedent that such Facility LC shall be satisfactory to the Lender
and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the Lender shall have reasonably requested (each, a “Facility LC
Application”). The Lender


14
{02418409.4}

--------------------------------------------------------------------------------



shall have no independent duty to ascertain whether the conditions set forth in
Article IV have been satisfied. In the event of any conflict between the terms
of this Agreement and the terms of any Facility LC Application, the terms of
this Agreement shall control.
(c)     Facility LC Fees. The Borrower shall pay to the Lender, with respect to
each international Facility LC, a letter of credit fee at a per annum rate equal
to 0.50% of the original face amount of such Facility LC for the period from the
date of issuance to the scheduled expiration date of such Facility LC, such fee
to be payable in arrears on the last day of each quarter hereafter (the
“Facility LC Fee”). The Borrower shall also pay to the Lender on demand, all
amendment, drawing and other fees regularly charged by the Lender to its letter
of credit customers and all out-of-pocket expenses incurred by the Lender in
connection with the issuance, Modification, administration or payment of any
Facility LC.
(d)    Administration. Upon receipt of any demand for payment under any Facility
LC from the beneficiary of such Facility LC, the Lender shall notify the
Borrower as to the amount to be paid by the Lender as a result of such demand
and the proposed payment date (the “Facility LC Payment Date”). The
responsibility of the Lender to the Borrower shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with the requirements of such Facility LC.
(e)     Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the Lender on or before the applicable
Facility LC Payment Date for any amounts to be paid by the Lender upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind. All such amounts paid by the Lender and remaining
unpaid by the Borrower shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to (x) the rate applicable to the Loans for
such day if such day falls on or before the applicable Facility LC Payment Date
and (y) the sum of 5.0% per annum plus the rate applicable to the Loans for such
day if such day falls after such Facility LC Payment Date. Subject to the terms
and conditions of this Agreement (including without limitation the submission of
a Borrowing Notice in compliance with Section 2.5 and the satisfaction of the
applicable conditions precedent set forth in Article IV), the Borrower may
request an advance hereunder for the purpose of satisfying any Reimbursement
Obligation.
(f)    Obligations Absolute. The Borrower’s obligations under this Section 2.12
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the Lender or any beneficiary of a
Facility LC. The Borrower further agrees with the Lender that the Lender shall
not be responsible for, and the Borrower’s Reimbursement Obligation in respect
of any Facility LC shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrower, any of its Affiliates, the
beneficiary of any Facility LC or any financing institution or other party to
whom any Facility LC may be transferred or any claims or defenses whatsoever of
the Borrower or of any of its Affiliates against the beneficiary of any Facility
LC or any such


15
{02418409.4}

--------------------------------------------------------------------------------



transferee. The Lender shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC.


(g)     Actions of Lender. The Lender shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Lender.
(h)    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless the Lender and its affiliates, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which the Lender may incur (or which may be claimed against the
Lender by any Person whatsoever) by reason of or in connection with the
issuance, execution and delivery or transfer of or payment or failure to pay
under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses (including reasonable counsel fees and disbursements) which the
Lender may incur by reason of or on account of the Lender issuing any Facility
LC which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the Lender,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify the Lender for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the Lender as
determined in a final non-appealable judgment by a court of competent
jurisdiction in determining whether a request presented under any Facility LC
complied with the terms of such Facility LC or (y) the Lender’s failure to pay
under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Nothing in this
Section 2.12(h) is intended to limit the obligations of the Borrower under any
other provision of this Agreement.
(i)     Separate Reimbursement Agreement. In the event the Lender enters into a
separate continuing reimbursement agreement with the Borrower, such
reimbursement agreement shall not apply to the Facility LCs.
2.13.     Limitation of Interest. Notwithstanding any provision contained herein
or in any Loan Document, the total liability of the Borrower for payment of
interest pursuant hereto, including late charges, shall not exceed the Highest
Lawful Rate, and if any payments by the Borrower include interest in excess of
the Highest Lawful Rate, the Lender shall apply the excess first to reduce the
unpaid balance of the Loans, then to reduce the balance of any other
Indebtedness of the Borrower to the Lender. If there is no such Indebtedness,
the excess shall be returned to Borrower.


16
{02418409.4}

--------------------------------------------------------------------------------



2.14.     Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties agree, to the fullest extent that they may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Lender could purchase the specified currency with
such other currency at the Lender’s offices on the Business Day preceding that
on which final, non-appealable judgment is given. The obligations of the
Borrower in respect of any sum due to the Lender hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by the
Lender of any sum adjudged to be so due in such other currency the Lender may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to the Lender in the specified
currency, the Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
the Lender against such loss, and if the amount of the specified currency so
purchased exceeds the sum originally due to the Lender in the specified
currency, the Lender agrees to remit such excess to the Borrower.
ARTICLE III    

YIELD PROTECTION; TAXES
3.1.    Yield Protection. If, on or after the date of this Agreement, there
occurs any Change in Law which:
(a)    subjects the Lender to any Taxes (other than with respect to Indemnified
Taxes, Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, the Lender, or
(c)    imposes any other condition (other than Taxes) the result of which is to
increase the cost to the Lender of making, funding or maintaining Loans, or of
issuing Facility LCs, or reduces any amount receivable by the Lender in
connection with its Loans or Facility LCs, or requires the Lender to make any
payment calculated by reference to the amount of Loans or Facility LCs held or
interest or Facility LC Fees received by it, by an amount deemed material by the
Lender,
and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the Loans or the Revolving Commitment or of issuing
Facility LCs or to reduce the amount received by the Lender in connection with
such Loans, Revolving Commitment or Facility LCs, then, within 15 days after
demand by the Lender, the Borrower shall pay the Lender such additional amount
or amounts as will compensate the Lender for such increased cost or reduction in
amount received.


17
{02418409.4}

--------------------------------------------------------------------------------



Failure or delay on the part of the Lender to demand compensation pursuant to
this Section 3.1 shall not constitute a waiver of the Lender’s right to demand
such compensation.
3.2.     Changes in Capital Adequacy Regulations. If the Lender determines the
amount of capital or liquidity required or expected to be maintained by the
Lender or any corporation or holding company controlling the Lender is increased
as a result of (i) a Change in Law or (ii) any change on or after the date of
this Agreement in the Risk-Based Capital Guidelines, then, within 15 days after
demand by the Lender, the Borrower shall pay the Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital or liquidity which the Lender determines is attributable to
this Agreement, the Revolving Exposure or the Revolving Commitment to make Loans
and issue Facility LCs, as the case may be, hereunder (after taking into account
the Lender’s policies as to capital adequacy or liquidity), in each case that is
attributable to such Change in Law or change in the Risk-Based Capital
Guidelines, as applicable. Failure or delay on the part of the Lender to demand
compensation pursuant to this Section 3.2 shall not constitute a waiver of the
Lender’s right to demand such compensation.
3.3.     Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the Borrower
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax or Other
Tax, then the sum payable by the Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.3) the Lender receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Lender timely reimburse
it for the payment of, any Other Taxes.
(c)     The Borrower shall indemnify the Lender, within 15 days after demand
therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.3) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes and Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by the Lender shall be
conclusive absent manifest error.
(d)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.3, the Borrower shall deliver
to the Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such


18
{02418409.4}

--------------------------------------------------------------------------------



payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Lender.
(e)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.3 (including by the payment of additional amounts
pursuant to this Section 3.3), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.3 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (e), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (e) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(f)    Each party’s obligations under this Section 3.3 shall survive any
assignment of rights by, or the replacement of, the Lender, the termination of
the Revolving Commitment and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
3.4.     Lender Statements; Survival of Indemnity. The Lender shall deliver a
written statement of the Lender to the Borrower as to the amount due, if any,
under Section 3.1, 3.2, or 3.3. Such written statement shall set forth in
reasonable detail the calculations upon which the Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Unless otherwise provided herein, the amount specified in the
written statement of the Lender shall be payable on demand after receipt by the
Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, and 3.3 shall survive payment of the Obligations and
termination of this Agreement.
ARTICLE IV    

CONDITIONS PRECEDENT
4.1.    Initial Credit Extension. The Lender shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:
(a)    The Lender shall have received the following:
(i)
This Agreement executed by the Borrower.



19
{02418409.4}

--------------------------------------------------------------------------------



(ii)
The Note executed by the Borrower.

(iii)
Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) there have been no changes in the charter document of the
Borrower, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the bylaws or other organizational document, as attached thereto,
of the Borrower as in effect on the date of such certification, (iii)
resolutions of the Board of Directors or other governing body of the Borrower
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, (iv) a good standing certificate (or analogous
documentation if applicable) for the Borrower from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction and (v) the names and true
signatures of the incumbent officers of the Borrower authorized to sign the Loan
Documents, and authorized to request a Loan or the issuance of a Facility LC
under the Credit Agreement.

(iv)
If the initial Credit Extension will be the issuance of a Facility LC, a
properly completed Facility LC Application.

(b)    The Lender shall have received all fees and other amounts due and payable
on or prior to the Effective Date, including to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.
(c)    There shall not have occurred a Material Adverse Effect or a material
adverse change in the facts and information regarding the Borrower and its
Subsidiaries as represented by such entities to date.
(d)    The Lender shall have received evidence of all governmental, equity
holder and third party consents and approvals necessary in connection with the
contemplated financing and all applicable waiting periods shall have expired
without any action being taken by any authority that would be reasonably likely
to restrain, prevent or impose any material adverse conditions on the Borrower
and its Subsidiaries, taken as a whole, and no law or regulation shall be
applicable which in the reasonable judgment of the Lender could have such
effect.
(e)    No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.
(f)    The Lender shall have received: (i) pro forma financial statements giving
effect to the initial Credit Extensions contemplated hereby, which demonstrate,
in the Lender’s


20
{02418409.4}

--------------------------------------------------------------------------------



reasonable judgment, together with all other information then available to the
Lender, the Borrower can repay its debts and satisfy its other obligations as
and when they become due, and can comply with the financial covenants set forth
in Section 6.16, (ii) such information as the Lender may reasonably request to
confirm the tax, legal, and business assumptions made in such pro forma
financial statements, (iii) unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal quarter ended July 30, 2016, and
(iv) audited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended April 30, 2016, May 2, 2015, and April
26, 2014.
(g)    The Lender shall have received evidence of current insurance coverage in
form, scope and substance reasonably satisfactory to the Lender and otherwise in
compliance with the terms of Sections 5.16 and 6.6.
(h)    The Lender shall have received such other agreements, documents,
instruments and certificates as may be reasonably requested by the Lender.
4.2.    Each Credit Extension. The Lender shall not be required to make any
Credit Extension unless on the applicable Borrowing Date:
(a)     All conditions set forth in Section 4.1 have been previously satisfied
or waived by the Lender.
(b)    There exists no Default or Event of Default, nor would a Default or Event
of Default result from such Credit Extension.
(c)     The representations and warranties contained in Article V are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.
Each Borrowing Notice or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2(a) and (b) have been
satisfied.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender:
5.1.     Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership or


21
{02418409.4}

--------------------------------------------------------------------------------



limited liability company duly and properly incorporated or formed, as the case
may be, validly existing and (to the extent such concept applies to such entity)
in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.
5.2.     Authorization and Validity. Each of the Borrower and its Subsidiaries
has the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. The
execution and delivery by each of the Borrower and its Subsidiaries of the Loan
Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents to which each of the Borrower and its Subsidiaries is a party
constitute legal, valid and binding obligations of the Borrower and its
Subsidiaries enforceable against the Borrower and its Subsidiaries in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.
5.3.     No Conflict; Government Consent. Neither the execution and delivery by
each of the Borrower and its Subsidiaries of the Loan Documents to which it is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of its Subsidiaries, (ii) the Borrower’s or any Subsidiary’s
Constituent Documents, or (iii) the provisions of any indenture, instrument or
agreement to which the Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
5.4.     Financial Statements. The April 30, 2016 audited consolidated financial
statements of the Borrower and its Subsidiaries, and their unaudited financial
statements dated as of July 30, 2016, delivered to the Lender were prepared in
accordance with GAAP in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended.
5.5.     Material Adverse Change. Since April 30, 2016 there has been no change
in the business, Property,


22
{02418409.4}

--------------------------------------------------------------------------------



prospects, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.
5.6.     Taxes. The Borrower and its Subsidiaries have filed all United States
federal and state income Tax returns and all other material Tax returns which
are required to be filed by them and have paid all United States federal and
state income Taxes and all other material Taxes due from the Borrower and its
Subsidiaries, including, without limitation, pursuant to any assessment received
by the Borrower or any of its Subsidiaries, except such Taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and as to which no Lien exists. No Tax Liens
have been filed and no claims are being asserted with respect to any such Taxes.
The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any Taxes or other governmental charges are adequate.
5.7.     Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of the Borrower or any of its Subsidiaries, threatened against or
affecting the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions. Other than any liability incident to
any litigation, arbitration or proceeding which could not reasonably be expected
to have a Material Adverse Effect, the Borrower has no material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.
5.8.     ERISA. With respect to each Plan, the Borrower and all ERISA Affiliates
have paid all required minimum contributions and installments on or before the
due dates provided under Section 430(j) of the Code and could not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of ERISA. Neither
the Borrower nor any ERISA Affiliate has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
5.9.     Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.
5.10.     Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.


23
{02418409.4}

--------------------------------------------------------------------------------



5.11.     Material Agreements. Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Material Indebtedness.
5.12.     Compliance With Laws. The Borrower and its Subsidiaries are in
compliance in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any Governmental Authority having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property.
5.13.     Ownership of Properties. Except as set forth in Schedule 5.13, the
Borrower and its Subsidiaries will have good title, free of all Liens, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Lender as owned by the Borrower and its
Subsidiaries (other than as may have been disposed of in a manner permitted by
Section 6.13(a)).
5.14.     Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA, of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code) which is subject to Section 4975 of the
Code, and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code. The Borrower is not subject
to any law, rule or regulation which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code.
5.15.     Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
5.16.     Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, insurance in compliance with Section 6.6.
5.17.     Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.
(a)    The Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-


24
{02418409.4}

--------------------------------------------------------------------------------



Corruption Laws and applicable Sanctions in all material respects. None of the
Borrower, any Subsidiary, or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees is a Sanctioned Person.
No Loan or Facility LC, use of the proceeds of any Loan or Facility LC or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.
(b)    Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act.
5.18.     Force Majeure. Since the date of the most recent financial statement
referred to in Section 5.4, the business, properties and other assets of the
Borrower and its Subsidiaries have Subsidiaries have not been affected in any
way as the result of any fire or other casualty, strike, lockout, or other labor
trouble, embargo, sabotage, confiscation, condemnation, riot, civil disturbance,
activity of armed forces or act of God, in any case which could reasonably be
expected to have a Material Adverse Effect.
5.19.     Labor Matters. There are no pending or threatened strikes, lockouts or
slowdowns against the Borrower or any Subsidiary which could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary has been or is in violation in any material respect of applicable
federal, state, local or foreign law dealing with labor matters which could
reasonably be expected to have a Material Adverse Effect. All material payments
due from the Borrower or any Subsidiary on account of wages and employee health
and welfare insurance and other benefits (in each case, except for de minimis
amounts), have been paid or accrued as a liability on the books of the Borrower
or such Subsidiary. The consummation of the transactions contemplated under the
Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
ARTICLE VI    

COVENANTS
Until (a) each and all of the Obligations have been irrevocably paid and
performed in full and (b) the Lender no longer has any commitment to provide any
financial accommodations to the Borrower under any Loan Document:
6.1.    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Lender:


25
{02418409.4}

--------------------------------------------------------------------------------



(a)    Within 90 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audit report, with no going
concern modifier, certified by independent certified public accountants
acceptable to the Lender, prepared in accordance with GAAP on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such period, related profit and loss and reconciliation of surplus statements,
and a statement of cash flows, accompanied by (a) any management letter prepared
by the accountants.
(b)    Within 45 days after the close of each quarterly period of each of its
fiscal years, for itself and its Subsidiaries, consolidated unaudited balance
sheets as at the close of each such period and consolidated profit and loss and
reconciliation of surplus statements (including sufficient detail for
independent calculation of the financial covenants set forth in Section 6.16)
and a statement of cash flows for the period from the beginning of such fiscal
year to the end of such quarter, all certified by its chief financial officer.
(c)    Following a request by the Lender, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower for such fiscal year.
(d)    Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
(e)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Subsidiaries files with the U.S. Securities and Exchange Commission.
(f)    Such other information (including non-financial information and
environmental reports) as the Lender may from time to time reasonably request.


26
{02418409.4}

--------------------------------------------------------------------------------





(g) Any financial statement required to be furnished pursuant to Section 6.1(a)
or Section 6.1(b) shall be deemed to have been furnished on the date on which
the Lender receives notice that the Borrower has filed such financial statement
with the U.S. Securities and Exchange Commission and is available on the EDGAR
website on the Internet at www.sec.gov or any successor government website that
is freely and readily available to the Lender without charge; provided that the
Borrower shall give notice of any such filing to the Lender. Notwithstanding the
foregoing, the Borrower shall deliver paper or electronic copies of any such
financial statement to the Lender if the Lender requests the Borrower to furnish
such paper or electronic copies until written notice to cease delivering such
paper or electronic copies is given by the Lender.
If any information which is required to be furnished to the Lender under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lender at such earlier date.
6.2.    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for general corporate purposes. The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Loans to purchase or carry any “margin stock” (as defined in Regulation
U). The Borrower will not request any Loan or Facility LC, and the Borrower
shall not use, and the Borrower shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Facility LC (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, or (ii)
in any manner that would result in the violation of any applicable Sanctions.
6.3.    Notice of Material Events. The Borrower will, and will cause each
Subsidiary to, give notice in writing to the Lender, promptly and in any event
within five days after an officer of the Borrower obtains knowledge thereof, of
the occurrence of any of the following:
(a)    any Default or Event of Default;
(b)    (i) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority (including pursuant to any
applicable Environmental Laws) against or affecting the Borrower or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect or which seeks to prevent, enjoin or delay
the making of any Credit Extensions and (ii) any adverse development which
occurs in any litigation, arbitration or governmental investigation or
proceeding previously disclosed by the Borrower or any Subsidiary that, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect;
(c)    with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard;


27
{02418409.4}

--------------------------------------------------------------------------------



(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
(e)    any material change in accounting policies of, or financial reporting
practices by, the Borrower or any Subsidiary;
(f)    with respect to any insurance policy or policies described in Section
6.6, (i) such policy or policies shall be materially altered in a manner adverse
to the Lender, or (ii) the amount of coverage thereunder shall be reduced; and
(g)    any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
Each notice delivered under this Section 6.3 shall be accompanied by a statement
of an officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
6.4.    Conduct of Business. The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is conducted on the date of
this Agreement and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted.
6.5.    Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings,
with respect to which adequate reserves have been set aside in accordance with
GAAP.
6.6.    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies, commercial
property insurance on all of their Property, commercial general liability
insurance, and other insurance in such amounts, subject to such deductibles and
self-insurance retentions and covering such Properties and risks as is
consistent with sound business practice, and the Borrower will furnish to the
Lender upon request full information as to the insurance carried.
6.7.    Compliance with Laws and Material Contractual Obligations. The Borrower
will, and will cause each Subsidiary to, (a) comply in all material respects
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation,
Anti-Corruption Laws and applicable Sanctions, and (b) perform in all material
respects its obligations under material agreements to which it is a party. The
Borrower will not use, or allow any tenants or subtenants to use, its Property
for any business activity that violates any federal or state law or that
supports a business that violates any federal or state law.


28
{02418409.4}

--------------------------------------------------------------------------------



6.8.    Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
excepted, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.
6.9.    Books and Records; Inspection. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each Subsidiary to,
permit the Lender, by its representatives and agents, at the Borrower’s expense,
to inspect any of the Property, books and financial records of the Borrower and
each Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers at such reasonable times
and intervals as the Lender may designate.
6.10.    Permits and Licenses. Each of the Borrower and its Subsidiaries will
possess all permits, contracts, licenses, trademarks, trade names, patents,
copyrights and other authorizations and matters necessary to enable the Borrower
and its Subsidiaries to conduct their businesses in the ordinary course, except
those the absence of which could not reasonably be expected to have a Material
Adverse Effect.
6.11.    Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (b) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.
6.12.    Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, or liquidate or dissolve, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that (i) a Subsidiary may merge, consolidate, liquidate or
dissolve into the Borrower (with the Borrower being the survivor thereof, (ii) a
Subsidiary may merge, consolidate, liquidate or dissolve into another
non-guarantor Subsidiary, and (iii) the Borrower or any Subsidiary may merge or
consolidate with or into any Person other than the Borrower or a Subsidiary in
order to effect a Permitted Acquisition (with the Borrower or such Subsidiary
being the survivor thereof).
6.13.    Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:
(a)    Sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business.


29
{02418409.4}

--------------------------------------------------------------------------------



(b)    The sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment.
(c)    Leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously leased, sold
or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section 6.13(c) during the twelve-month period ending with the
month in which any such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the Property of the Borrower and its
Subsidiaries.
6.14.    Acquisitions. The Borrower will not, nor will it permit any Subsidiary,
to make any Acquisition other than a Permitted Acquisition.
6.15.    Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.
6.16.    Financial Covenants.
(a)    Adjusted Fixed Charge Coverage Ratio. The Borrower will not permit the
Adjusted Fixed Charge Ratio, determined as of the end of its fiscal year for the
then most-recently ended four (4) fiscal quarters, to be less than 2.0 to 1.0.
(b)    IBD/EBITDA Ratio. The Borrower will not permit the ratio of its IBD to
EBITDA, determined as of the end of each of its fiscal quarters for the then
most-recently ended four (4) fiscal quarters, to be greater than 1.0 to 1.0.
6.17.    Subsidiaries. Within a reasonable time after a Subsidiary is organized
or acquired, or any Person becomes a Subsidiary pursuant to the definition
thereof, or is designated by the Borrower or the Lender as a Subsidiary, the
Borrower shall provide the Lender with written notice thereof setting forth
information in reasonable detail describing the material assets of such
Subsidiary, appropriate corporate resolutions, other corporate documentation and
legal opinions, in each case in form and substance reasonably satisfactory to
the Lender and its counsel, and such other documentation as the Lender may
reasonably request. In addition, Borrower will, and will cause each Subsidiary
to, promptly correct any defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment or recordation thereof.
6.18.    PATRIOT Act Compliance. The Borrower shall, and shall cause each
Subsidiary to, provide such information and take such actions as are reasonably
requested by the Lender in order to assist the Lender in maintaining compliance
with the PATRIOT Act.


30
{02418409.4}

--------------------------------------------------------------------------------



6.19.    Accounting Changes. The Borrower will not, and will not permit any
Subsidiary to, (a) make any significant change in accounting treatment or
reporting practices, except as permitted by the income-tax basis of accounting
or GAAP (or except to become compliant with GAAP), or change its fiscal year, or
(b) amend, modify or change any of its Constituent Documents in any manner
materially adverse in any respect to the rights or interests of the Lender.
ARTICLE VII    

DEFAULTS
The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):
7.1.    Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lender under or in connection
with this Agreement, any Credit Extension, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
materially false on the date made or confirmed.
7.2.    Upon written notice, nonpayment of (i) principal of any Loan when due,
or (ii) any Reimbursement Obligation, interest upon any Loan, any Revolving
Commitment Fee or Facility LC Fee, or any other obligation under any of the Loan
Documents within five (5) Business Days after the same becomes due.
7.3.    The breach by the Borrower of any of the terms or provisions of Section
6.2 (Use of Proceeds), 6.3 (Notice of Material Events), 6.4 (Conduct of
Business), 6.6 (Insurance), 6.10 (Permits and Licenses), 6.11 (Payment of
Obligations), 6.12 (Merger), 6.13 (Sale of Assets), 6.14 (Acquisitions), 6.15
(Affiliates), 6.16 (Financial Covenants), 6.17 (Subsidiaries), 6.18 (PATRIOT Act
Compliance), or 6.19 (Accounting Changes).
7.4.    The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this Article VII) of any of the terms
or provisions of this Agreement which is not remedied within 30 days after the
earlier of (i) the date the Borrower gives notice of such failure to the Lender,
(ii) the date the Borrower should have given notice of such failure to the
Lender pursuant to Section 6.3(a), or (iii) the date the Lender gives notice of
such failure to the Borrower.
7.5.    (i) Failure of the Borrower or any of its Subsidiaries to pay when due
any payment (whether of principal, interest or any other amount) in respect of
any Material Indebtedness, (ii) the default by the Borrower or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition under this clause (ii) is to cause,
or to permit the holder(s) of such Material Indebtedness or the lender(s) under
any Material Indebtedness Agreement to cause, any portion of such Material
Indebtedness to become due prior to its stated maturity or any commitment to
lend under any Material Indebtedness Agreement to be terminated prior to its
stated expiration date, or (iii) any portion of Material Indebtedness of the
Borrower or any of its Subsidiaries shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof.


31
{02418409.4}

--------------------------------------------------------------------------------



7.6.    The Borrower or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate, limited liability company or partnership action to authorize
or effect any of the foregoing actions set forth in this Section 7.6, (vi) fail
to contest in good faith any appointment or proceeding described in Section 7.7,
or (vii) not pay, or admit in writing its inability to pay, its debts generally
as they become due.
7.7.    Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower any of its Subsidiaries, or any Substantial
Portion of their Property, or a proceeding described in Section 7.6(iv) shall be
instituted against the Borrower or any of its Subsidiaries and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 30 consecutive days.
7.8.    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
7.9.    The Borrower or any of its Subsidiaries shall fail within 30 days to
pay, obtain a stay with respect to, or otherwise discharge one or more (i)
judgments or orders for the payment of money in excess of $1,000,000 (or the
equivalent thereof in currencies other than Dollars) in the aggregate, or (ii)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgment(s), in
any such case, is/are not stayed on appeal or otherwise being appropriately
contested in good faith, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries to enforce any such judgment.
7.10.    (i) With respect to a Plan, the Borrower or an ERISA Affiliate is
subject to a lien in excess of $500,000 pursuant to Section 430(k) of the Code
or Section 302(c) of ERISA or Title IV of ERISA, or (ii) an ERISA Event shall
have occurred that, in the opinion of the Lender, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect.
7.11.    Nonpayment by the Borrower or any Subsidiary of any Hedge Management
Obligation when due or the breach by the Borrower or any Subsidiary of any term,
provision or condition contained in any Hedge Management Transaction or any
transaction of the type described in the definition of “Hedge Management
Transactions,” whether or not the Lender or Affiliate of the Lender is a party
thereto.
7.12. The occurrence of any “default,” as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.
7.13.     Any Loan Document shall fail to remain in full force or effect.
7.14.    Any occurrence or event that has a Material Adverse Effect.


32
{02418409.4}

--------------------------------------------------------------------------------



ARTICLE VIII    

ACCELERATION AND REMEDIES
8.1.     Acceleration; Remedies.
(a)     If any Event of Default described in Section 7.6 or 7.7 occurs, the
obligations of the Lender to make Loans hereunder and the obligation and power
of the Lender to issue Facility LCs shall automatically terminate and the
Obligations under this Agreement and the other Loan Documents shall immediately
become due and payable without any election or action on the part of the Lender.
If any other Event of Default occurs, the Lender may terminate or suspend the
obligations of the Lender to make Loans hereunder and the obligation of the
Lender to issue Facility LCs, or declare the Obligations under this Agreement
and the other Loan Documents to be due and payable, or both, whereupon the
Obligations under this Agreement and the other Loan Documents shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives.
(b)    Upon the occurrence and during the continuation of any Event of Default,
the Lender may exercise all rights and remedies under the Loan Documents and
enforce all other rights and remedies under applicable law.
(c)    After the exercise of remedies provided for in this Section 8.1 (or after
the Obligations under this Agreement and the other Loan Documents have
automatically become immediately due and payable as set forth in the first
sentence of Section 8.1(a)), any amounts received by the Lender on account of
the Obligations shall be applied by the Lender to the payment of the Obligations
under this Agreement and the other Loan Documents and any other amounts as shall
from time to time have become due and payable by the Borrower to the Lender
under the Loan Documents as Lender may decide in its sole discretion.
8.2.     Preservation of Rights. No delay or omission of the Lender to exercise
any right under the Loan Documents shall impair such right or be construed to be
a waiver of any Event of Default or an acquiescence therein, and the making of a
Credit Extension notwithstanding the existence of an Event of Default or the
inability of the Borrower to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lender required pursuant to Section 9.1,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Lender until (a) each and all of the Obligations have
been irrevocably paid and performed in full, and (b) the Lender no longer has
any commitment to provide any financial accommodations to the Borrower under any
Loan Document.
ARTICLE IX
GENERAL PROVISIONS


33
{02418409.4}

--------------------------------------------------------------------------------



9.1.     Modifications. Notwithstanding any provisions to the contrary herein,
any term of this Agreement may be amended with the written consent of the
Borrower; provided that no amendment, modification or waiver of any provision of
this Agreement or any other Loan Document or consent to any departure therefrom
by the Borrower or other party thereto shall in any event be effective unless
the same shall be in writing and signed by the Lender, and then such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the purpose for which given.
9.2.    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
9.3.     Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, the Lender shall not be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
9.4.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.5.     Entire Agreement. The Loan Documents embody the entire agreement and
understanding between the Borrower and the Lender and supersede all prior
agreements and understandings between the Borrower and the Lender relating to
the subject matter thereof.
9.6.     Benefits of this Agreement. This Agreement shall not be construed so as
to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.
9.7.     Expenses; Indemnification.
(a)     The Borrower shall reimburse the Lender upon demand for all reasonable
out-of-pocket expenses paid or incurred by the Lender, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Lender in connection with the due
diligence, preparation, administration, negotiation, execution, delivery,
review, amendment, modification, and administration of the Loan Documents, and
expenses incurred in connection with assessing and responding to any subpoena,
garnishment or similar process served on the Lender relating to the Borrower,
any Loan Document, or the extensions of credit evidenced thereby. The Borrower
also agrees to reimburse the Lender for any costs, internal charges and
out-of-pocket expenses, including, without limitation, filing and recording
costs and fees, costs of any environmental review, and consultants’ fees, travel
expenses and reasonable fees, charges and disbursements of outside counsel


34
{02418409.4}

--------------------------------------------------------------------------------



to the Lender and/or the allocated costs of in-house counsel incurred from time
to time, paid or incurred by the Lender in connection with the collection and
enforcement of the Loan Documents.
(b)     The Borrower further agrees to indemnify and hold harmless the Lender,
its affiliates, and each of their directors, officers and employees, agents and
advisors (each, an “Indemnified Party”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements and settlement costs
(including, without limitation, all expenses of litigation or preparation
therefor) whether or not any Indemnified Party is a party thereto) which any of
them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby, or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any of its Subsidiaries, or the
direct or indirect application or proposed application of the proceeds of any
Credit Extension hereunder except to the extent that they are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of applicable
Indemnified Party. The obligations of the Borrower under this Section 9.7 shall
survive the termination of this Agreement.
9.8.    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4, except
that any calculation or determination which is to be made on a consolidated
basis shall be made for the Borrower and all of its Subsidiaries, including
those Subsidiaries, if any, which are unconsolidated on the Borrower’s audited
financial statements. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Lender shall so request, the Lender and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP, provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein and the Borrower shall
provide to the Lender reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder. In addition, notwithstanding any other
provision contained herein, the definitions set forth in this Agreement and any
financial calculations required by the Loan Documents shall be computed to
exclude any change to lease accounting rules from those in effect pursuant to
Financial Accounting Standards Board Accounting Standards Codification 840
(Leases) and other related lease accounting guidance as in effect on the date of
this Agreement.
9.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.


35
{02418409.4}

--------------------------------------------------------------------------------





9.10.    No Advisory or Fiduciary Responsibility; Nonliability of Lender. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees: (i) (A) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (B) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person, and (B) the Lender has no obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and the Lender has no obligation to disclose any of such
interests to the Borrower or its Affiliates.  The relationship between the
Borrower and its Subsidiaries on the one hand and the Lender on the other hand
shall be solely that of borrower and lender. The Lender shall have no fiduciary
responsibilities to the Borrower or any of its Subsidiaries. To the fullest
extent permitted by law, the Borrower waives and releases any claims that it may
have against the Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby. The Lender shall have no liability with respect to, and the Borrower and
each of its Subsidiaries hereby waives, releases and agrees not to sue for, any
special, indirect, consequential or punitive damages suffered by the Borrower
and any of its Subsidiaries in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.
9.11.     Confidentiality. The Lender agrees to hold any confidential
information which it may receive from the Borrower in connection with this
Agreement in confidence, except for disclosure (i) to its Affiliates, and, in
each case, their respective employees, directors, and officers, (ii) to legal
counsel, accountants, and other professional advisors to the Lender, (iii) as
provided in Section 11.1, (iv) to regulatory officials, (v) to any Person as
requested pursuant to or as required by law, regulation, or legal process, (vi)
to any Person in connection with any legal proceeding to which it is a party,
(vii) to its direct or indirect contractual counterparties in swap agreements or
to legal counsel, accountants and other professional advisors to such
counterparties, (viii) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Advances hereunder, (ix) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, and (x) to the extent such
information (1) becomes publicly available other than as a result of a breach of
this Section 9.11 or (2) becomes available to the Lender on a non-confidential
basis from a source other than the Borrower. Without limiting Section 9.5, the
Borrower agrees that the terms of this Section 9.11 shall set forth the entire
agreement between the Borrower and the Lender with respect to any confidential
information previously or hereafter received by the Lender in connection with
this Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by the Lender with respect to such
confidential information.


36
{02418409.4}

--------------------------------------------------------------------------------





9.12.     Nonreliance. The Lender represents it is not relying on or looking to
any margin stock (as defined in Regulation U) for the repayment of the Credit
Extensions provided for herein.
9.13.     USA PATRIOT ACT NOTIFICATION. The following notification is provided
to Borrower pursuant to Section 326 of the PATRIOT Act:
The Lender hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the PATRIOT Act.
9.14.     Communication by Cellular Phone or Other Wireless Device. By providing
the Lender with a telephone number for a cellular phone or other wireless
device, including a number the Borrower later converts to a cellular number, the
Borrower is expressly consenting to receiving communications, including but not
limited to prerecorded or artificial voice message calls, text messages, and
calls made by an automatic telephone dialing system, from the Lender and the
Lender’s affiliates and agents at that number. This express consent applies to
each such telephone number that the Borrower provides to the Lender now or in
the future and permits such calls for non-marketing purposes. Calls and messages
may incur access fees from the Borrower’s cellular provider.
ARTICLE X
SETOFF
10.1.     Setoff. The Borrower hereby grants the Lender a security interest in
all deposits, credits and deposit accounts (including all account balances,
whether provisional or final and whether or not collected or available) of the
Borrower with the Lender or any Affiliate of the Lender (the “Deposits”) to
secure the Obligations. In addition to, and without limitation of, any rights of
the Lender under applicable law, if any Event of Default occurs, the Borrower
authorizes the Lender to offset and apply all such Deposits toward the payment
of the Obligations owing to the Lender, whether or not the Obligations, or any
part thereof, shall then be due and regardless of the existence or adequacy of
any collateral, guaranty or any other security, right or remedy available to the
Lender.
ARTICLE XI

BENEFIT OF AGREEMENT; SUCCESSORS AND ASSIGNS
11.1
    Successors and Assigns.



37
{02418409.4}

--------------------------------------------------------------------------------



(a)     General. The terms and provisions of the Loan Documents shall be binding
upon and inure to the benefit of the Borrower and the Lender and their
respective successors and permitted assigns, except the Borrower shall not have
the right to assign its rights or obligations under the Loan Documents without
the prior written consent of the Lender. The Lender may at any time sell,
assign, transfer, grant participations in, or otherwise dispose of any portion
of its rights and obligations under the Loans, the Facility L/Cs, and the Loan
Documents to any other Person (“Transferees”). The Lender may disclose to any
Transferee and to any prospective Transferee any and all financial information
in the Lender’s possession concerning the Borrower or any Subsidiary which has
been delivered to the Lender by or on behalf of the Borrower or any Subsidiary
pursuant to this Agreement or which has been delivered to the Lender by or on
behalf of the Borrower or any Subsidiary in connection with the Lender’s credit
evaluation of the Borrower or any Subsidiary prior to entering into this
Agreement. The parties to this Agreement acknowledge that this Section 11.1 does
not prohibit assignments creating security interests, including, without
limitation, any pledge or assignment by the Lender of all or any portion of its
rights under this Agreement and any Note to a Federal Reserve Bank.
(b)     Benefit of Certain Provisions. The Borrower agrees that each Transferee
to which a participation is granted (each, a “Participant”) shall be deemed to
have the right of setoff provided in Section 10.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that the Lender shall retain the
right of setoff provided in Section 10.1 with respect to the amount of
participating interests sold to each Participant. The Borrower further agrees
that each Participant shall be entitled to the benefits of Sections 3.1, 3.2,
3.3, 3.4, and 9.6 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.1, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1 or 3.2
than the Lender would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrower, and (ii) a Participant shall not be
entitled to receive any greater payment under Section 3.3 than the Lender would
have received had it retained such interest for its own account except to the
extent such entitlement to receive a greater payment results from a change in
treaty, law or regulation (or any change in the interpretation or administration
thereof by any Governmental Authority) that occurs after the Participant
acquired the applicable participation.
ARTICLE XII

NOTICES
12.1.     Notices.
(a)     Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
or mailed by certified or registered mail as follows:


38
{02418409.4}

--------------------------------------------------------------------------------



(i)
if to the Borrower, at 201 Daktronics Drive, Brookings, South Dakota 57006,
Attention: Sheila M. Anderson; and

(ii)
if to the Lender, at 141 North Main Avenue, Sioux Falls, South Dakota 57104
Attention: Carl A. Johnson.



39
{02418409.4}

--------------------------------------------------------------------------------





Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, except that
notices to the Lender under Article II shall not be effective unless and until
actually received by the Lender. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in paragraph (b).
(b)     Electronic Communications. Notices and other communications to the
Lender may be delivered or furnished by e-mail pursuant to procedures approved
by the Lender. The Lender or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the Lender otherwise prescribes, notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or email is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.
(c)     Change of Address. Either party may change its address for notices and
other communications by notice to the other party given in the manner set forth
in this Section 12.1.
ARTICLE XIII
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS
13.1.     Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the Lender,
and when the Lender shall have received counterparts hereof which, when taken
together, bear the signatures of each of the parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
13.2.     Electronic Execution of Assignments; Electronic Records. The words
“execution,” “signed,” “signature,” and words of like import in any assignment
and assumption agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any


40
{02418409.4}

--------------------------------------------------------------------------------



applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act. The Lender is authorized to create electronic images and to
destroy paper originals of any imaged documents and any such images maintained
by the Lender as a part of its normal business processes shall be given the same
legal effect as the paper originals. The Lender is authorized, when appropriate,
to convert any instrument into a “transferable record” under the Uniform
Electronic Transactions Act (“UETA”), with the image of such instrument in the
Lender’s possession constituting an “authoritative copy” under UETA.
ARTICLE XIV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
14.1.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF SOUTH DAKOTA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
14.2.     CONSENT TO JURISDICTION. THE BORROWER IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN
SOUTH DAKOTA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS AND THE BORROWER IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE LENDER TO
BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE LENDER OR ANY AFFILIATE OF
THE LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A
COURT IN SOUTH DAKOTA.
14.3.     WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER WAIVE TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.


[signature page follows]


41
{02418409.4}

--------------------------------------------------------------------------------







42
{02418409.4}

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement as
of the date first above written.
 
 
 
BORROWER:


DAKTRONICS, INC.




/s/ Reece A. Kurtenbach
Daktronics, Inc
Reece A. Kurtenbach 
Chief Executive Officer




/s/ Sheila M. Anderson
Daktronics, Inc
Sheila M. Anderson
Chief Financial Officer
 
 
 
 
 
LENDER:
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 


/s/ Carl A. Johnson
U.S. Bank National Association
Carl A. Johnson 
Vice President











{02418409.4}

--------------------------------------------------------------------------------






SCHEDULE 5.13


LIENS


{02418409.4}

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF REVOLVING NOTE

$________________                             Sioux Falls, South
Dakota                                            __________________


___________________ (the “Borrower”), promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION (the “Lender”) at 141 North Main Avenue, Sioux Falls, South
Dakota 57104 the principal amount of _____________ and No/100 Dollars
($__________) or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to Section 2.1(a) of
the Agreement (as hereinafter defined), in immediately available funds, together
with interest on the unpaid principal amount hereof at the rates and on the
dates set forth in the Agreement. The Borrower shall pay the principal of and
accrued and unpaid interest on the Revolving Loans in full on the Facility
Termination Date.
The Lender is hereby authorized to record in accordance with its usual practice
the date and amount of each Revolving Loan and the date and amount of each
principal payment hereunder.
This Revolving Note is one of the Notes issued pursuant to, and is entitled to
the benefits of, the Credit Agreement dated _____________ (which, as it may be
amended or modified and in effect from time to time, is herein called the
“Agreement”), between the Borrower and the Lender, to which Agreement reference
is hereby made for a statement of the terms and conditions governing this
Revolving Note, including the terms and conditions under which this Revolving
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.
In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF SOUTH DAKOTA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
_____________________________________
 
By:
 
Print Name:
 
Title:
 





{02418409.4}